KING, Judge.
The sole issue presented by this appeal is the correctness of the defendant’s sentence.
Defendant, Henry Hinton, Jr. (hereinafter Hinton), was charged by bill of information, on July 11, 1984, with simple burglary in violation of LSA-R.S. 14:62. Pursuant to a plea bargain agreement, Hinton pled guilty to this charge.1 The trial court sentenced Hinton to serve four years at hard labor for this crime of simple burglary. Hinton has appealed the sentence.
Hinton filed three assignments of error. However, as Hinton has failed to brief any of these assignments .of error they are considered abandoned.
For the reasons assigned in the case of State v. Hinton, 477 So.2d 1307 (La.App. 3rd Cir.1985), the defendant’s sentence is affirmed.
AFFIRMED.

. On April 12, 1984, defendant, Henry Hinton, Jr., was also charged with simple burglary of an inhabited dwelling in violation of LSA-R.S. 14:62.2. Pursuant to a plea bargain, Hinton also pled guilty to this charge. Hinton was sentenced at the same time on both charges, with the sentences to be served consecutively. Hinton has also appealed his sentence on this charge in State v. Hinton, 477 So.2d 1307 (La.App. 3rd Cir.1985), in which a separate judgment has been rendered. Since the law and facts are common to each case, our opinion here will be relevant to the other appeal.